Citation Nr: 1611621	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-39 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an increased rating in excess of 30 percent, prior to May 13, 2014, for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD) or asbestosis.

3. Entitlement to a totally disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to June 1780. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of two separate rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA). In November 2008, the RO initially denied the Veteran's claim for an increased rating in excess of 30 percent for his PTSD. Subsequently, in a separate August 2009 rating decision the RO also denied the Veteran's claim of service connection for COPD and a TDIU. 

By way of procedural history, the Board notes that the Veteran's claim for a lung condition has been characterized by the RO in several different ways throughout the claims period, to include as separate claims for service connection for asbestosis, as due to asbestos exposure, and as COPD. Cognizant of the VA's duty to consider all disorders reasonably encompassed by the Veteran's claim, as outlined in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has re-characterized the claims into one broad issue, as characterized above. 

Furthermore, The Board notes that, in February 2015, the Veteran's claim for an increased rating for PTSD was granted, and a staged rating of 100 percent was assigned for the period from May 13, 2014. The Board notes that while the RO did grant an increase in rating; such rating is not considered a full grant of benefits sought, and thus the Veteran's claim for increased rating for the period prior to May 13, 2014, remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to service connection for a lung condition and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

The Veteran's service-connected PTSD has been manifested by isolation, depression, sleep disturbance with nightmares, social anxiety, panic attacks, avoidance, irritability, angry outbursts, occasional suicidal and homicidal thoughts and some memory issues; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD, prior to May 13, 2014, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411(DC) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012). Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). The Board finds that the VA examinations provided are adequate under the law.

Increased Rating - Generally 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity. See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability. 38 C.F.R. §§ 4.1, 4.2. When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability. The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Increased Rating - PTSD 

The Veteran asserts that the severity of his PTSD warrants a higher rating than his currently assigned 30 percent, for the period prior to May 13, 2014. Specifically, the Veteran contends that his PTSD causes him to be irritable, with uncontrolled outbursts of anger, as well as nightmares, memory and concentration issues, which has severely affected his employment or social relationships. The Board notes that a review of the evidence of record, to include a VA Compensation and Pension (C&P) examinations and VA treatment records, reveal evidence that the Veteran's current condition is productive of occupational and social impairments with deficiencies in most areas such as work, family relationships, judgment, and mood, as well as an inability to establish and maintain effective relationships. Therefore, the Board finds that the Veteran's condition warrants a 70 percent rating, but not higher, under Diagnostic Code 9411, and as such, the Veteran's claim for a higher rating must be granted.

The Veteran's PTSD is evaluated pursuant to Diagnostic Code 9411. The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under the formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Ratings are assigned according to the manifestation of particular symptoms. The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code. VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The United States Court of Appeals for the Federal Circuit acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Federal Circuit has explained that "'symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117.

The Court has held that Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran was afforded two separate VA C&P examinations during the relevant period in June 2008 and September 2009. In both such examinations the VA examiners conducted an interview with the Veteran as well as a review of the Veteran's claims file and medical history. During the first examination in June 2008, the Veteran was noted to suffer from symptoms such as sleep disturbance with nightmares, severe stress and anxiety, with chronic depression, lethargy and fatigue. The examiner also noted that the Veteran had very little interest in anything, and is very isolated, as he claims that he has trouble being close to anyone. The Veteran was noted to have severe issues with crowds, to a point where he left his home in Atlanta and moved to Florida because he felt the city was getting too crowded. While the Veteran lives with his girlfriend and daughter, he does not socializes with anyone else.  

Most significantly, the examiner noted signs of irritability that the Veteran reported has progressed to violence, to include him uncontrollably hitting walls. The examiner also noted that the Veteran had homicidal thought for his supervisors at work, and went as far as having plans, but admitted no intent or desire to actually carry such plans out. The Veteran reported that such irritability has significantly affected his ability to function at work, which has result him moving from job to job, staying less than a year at any job. 

Finally, the examiner noted the Veteran's mood was depressed and anxious; however, he was cooperative, appropriately dressed, attentive, oriented, with normal speech and no issues with personal hygiene. While the Veteran denied any hallucinations, he avoided anything the reminded him of his time in Vietnam, and would sometime have flash-backs of those incidents and stressors. The examiner ultimately gave the Veteran an Axis I diagnosis of PTSD with a GAF score of 50, noting impairment with occupational and social matters, to include obtaining and maintaining a job. 

The Veteran was subsequently afforded another examination during the relevant claims period in September 2009. Upon examination the VA examiner noted that the Veteran remains isolated socially, especially after his break up with his girlfriend a month prior. The Veteran spoke of one friend he sees occasionally, but he mostly just watches television and sits on the porch at night. The examiner noted that the Veteran was clean and appropriately dressed and groom, and was cooperative and attentive. His mood was again noted as anxious and depressed, with normal judgment and thought. However, the examiner noted that the Veteran was still irritable, with outbursts of anger, although no specific episodes of violence. The Veteran suffered from sleep disturbance and nightmares, but most significantly, the Veteran noted that he has had suicidal thoughts. 

The examiner provided the Veteran with an Axis I diagnosis of PTSD, with adjustment disorder and depression, and assigned a GAF score of 55. The examiner ultimately determined that the Veteran's condition was only productive of occasionally decreases in work efficiency and intermittent period of inability to perform occupational tasks. Finally, the examiner noted that while the Veteran has had difficulty finding and maintaining employment, his PTSD did not prevent him from being gainfully employed. 

A review of the VA psychiatric treatment records during the relevant period reveals no additional information regarding the Veteran's condition. Treatment record show a similar condition as demonstrated by the Veteran's two VA examinations. Specifically, it shows some sleep disturbance, with nightmares, depressive symptoms, but always appropriately dressed, well-groomed and corporative. See e.g. VA Treatment Records, dated April 24, 2008; December 3, 2008; and February 23, 2009. These treatment records also further note the Veteran's irritability, with angry outburst as well as his isolation and depression, to include occasional tearfulness during treatment sessions. Id.  

Additionally, the Board notes that the Veteran also provided a private examination for his PTSD conducted in April 2008. This private examination again provided no additional symptomatology of the Veteran's condition not previously demonstrated by the VA examinations described herein. This private examination noted the Veteran's depressed and anxious mood, with some flashbacks and nightmares of the time he was in Vietnam. Like the first VA examination, the examiner also identified that the Veteran has had suicidal and even homicidal thoughts in the past, with no plans or attempts. Overall, the Veteran's appearance was again normal, with normal speech, thought process, and judgment. The private examiner ultimately afforded the Veteran with an Axis I diagnosis of PTSD with depressive disorder, and a GAF score of 52. 

As noted above, a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood. The Board notes that such symptoms that demonstrate such degree of disability include suicidal ideation; obsessional rituals; illogical speech; panic or depression; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders..

Here, the Board finds that based on the Veteran's manifested symptomologies as laid out by the various VA examinations, private examinations, and the treatment records, the Veteran's condition is productive of occupational and social impairment with deficiencies in work, family relationship and mood. Specifically, in all of the Veteran's examinations, the Veteran was noted to be very isolated with only one friend and his daughter. He is not comfortable in crowds or social situations, and has trouble maintaining any type of social life, which is exemplified by his two failed marriages and his last girlfriend who left him during the relevant period. The Board finds that such anti-social behavior is indicative of an inability to establish and maintain effective relationships. 

Additionally, the Veteran's condition has also been productive of severe irritability to include homicidal thoughts and even plans to hurting his supervisors. To this end, the Veteran was noted during one of his examinations that such irritability has resulted to violence; while there is no evidence he has ever attacked a person, the Veteran does admit sometimes punching the walls. The Veteran has continuously reported that such irritability, which includes angry outbursts, affects his ability to maintain any job, and has result him hopping from one job to another, without being able to sustain any position for longer than a year. The Board finds that such is productive of a significant impairment his occupation and career, as he is repeatedly laid off, fired or has walked off the job. 

The Board finds that the medical record also demonstrates that he suffers from disturbed sleep with nightmares, flashback, avoidance, and most importantly some incident of suicidal thoughts. While the Veteran's spectrum of symptoms is not inclusive of all those listed for a 70 percent rating under the Diagnostic Code, the Board notes that such list of symptoms is not exhaustive; meaning that not obtaining all those symptoms listed is not dispositive of such a rating. See Mauerhan, supra. Here, the Veteran has never been noted to be unkempt, or disoriented during any counselling sessions, evaluations, or examinations. The evidence also does not demonstrate any obsessive rituals or panic attacks. However, the Board in viewing the totality of the Veteran's psychiatric history, during the relevant period, notes that the Veteran's overall condition seems more closely described by a 70 percent rating, that is occupational and social impairment, with deficiencies in most areas such as family, school, work, mood and judgment. 

The Board acknowledges that neither of the VA examiners concluded that the Veteran's condition was productive of such a rating. Specifically, both examiners noted that the Veteran's condition was only productive of occasionally decreases in work efficiency and intermittent period of inability to perform occupational tasks; which does not warrant a rating of 70 percent. However, both the June 2008 and September 2009 examiners gave the Veteran GAF score of 50 and 55, respectfully, which, as noted above, demonstrates moderate-to-severe social and occupational impairment. In fact, the June 2008 examiner continued his conclusion by noting the problems and difficulties in which the Veteran's PTSD has caused him, to include his inability to maintain interpersonal relationships and his irritability and anger, may make it difficult in obtaining and maintaining a job. 

Therefore, considering the totality of the Veteran's psychiatric condition, to include his described symptoms and their effects on his social and occupational life, the Board finds that the Veteran's condition is productive of occupational and social impairment, with deficiencies in work, family relationships, judgement and mood, to include an inability to establish and maintain effective relationships. As such a 70 percent rating, but not higher, for the relevant period of prior to May 13, 2014, is warranted, and the Veteran's claim for a higher rating must be granted. 

A 100 percent rating is not warranted as the Veteran's condition does not manifest in a total occupational and social impairment. There is also no evidence of a gross inability to interact with the public, as he was employed part-time, and has at least a friend, and the Veteran is still is able to maintain an independent lifestyle, as he maintains his personal hygiene and has always demonstrated he is competent to handle his own finances. Therefore, the Board finds the Veteran's disability picture does not more nearly approximate total occupational and social impairment.  

Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity. Ratings will generally be based on average impairment. See 38 C.F.R. § 3.321(a), (b). In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of this VA regulation, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board has considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD, decided herein, is manifested by symptoms that are fully contemplated by the rating schedules. 

The evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate. A comparison between the level of severity and symptomatology of the Veteran's disorders with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology. Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted. 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

Entitlement to an increased rating of 70 percent, but not higher, prior to May 13, 2014, for PTSD is granted. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claims. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997). Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination. Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board notes that the Veteran was afforded a VA C&P examination for his claim of service connection for a lung condition, to include COPD and asbestosis, in June 2014. In that examination report, the VA examiner diagnosed the Veteran with COPD, and ultimately concluded that the Veteran's condition was not due to his exposure during service to asbestos. Specifically, the examiner opined that there is not medical evidence that connects COPD to asbestos exposure. While the Board acknowledges that the VA examiner provided an adequate conclusion and rationale for COPD as it relates to the Veteran's claimed asbestos exposure, the Board finds that such opinion is inadequately narrowly construed as to cover the issue at bar. 

Here, the Board notes that the Veteran has continuously asserted that his COPD, or as characterized herein, any lung condition, is the result of not only his exposure to asbestos, but also the second hand smoke he inhaled during his years serving aboard Navy ships. Specifically, the Veteran has repeatedly stated in his lay statements that those closed quarters of the ships did not have any restrictions on smoking inside, and while he denies smoking himself, many, if not all of the other sailors smoked. See Statement from the Veteran, dated April 13, 2009. The Veteran contends that it is this exposure to secondhand smoke, or in the alternative asbestos exposure, that has caused his COPD, or lung condition. 

While the June 2014 VA examiner provide an adequate opinion regarding any connection between the Veteran's COPD and asbestos exposure, no mention was made regarding any potential connection between his current COPD and other aspects of his military service, to include secondhand smoke. As such, the Board finds that the VA examination provided to the Veteran to be inadequate for adjudication. Therefore, another examination or addendum opinion must be acquired for the VA to fulfill its duty to the Veteran. 

TDIU 

Remand is also required regarding entitlement to TDIU. Since the Veteran's claim for service connection for a lung condition is being remanded, the Board finds that it would be potentially prejudicial to the Veteran for the Board to consider this derivative issue prior to the determination of such other claim. See Bernard v. Brown, 4 Vet. App. 384 (1993). Specifically, because the matter discussed above will have a substantial effect on the merits of his request for a TDIU, it is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009). Should such claim be granted, it is possible that his disability evaluations may meet the threshold criteria set forth in 38 C.F.R. § 4.16(a).

Accordingly, the case is REMANDED for the following action:

1. The RO will also ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed lung disorder that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner. This report should discuss the etiology of the any diagnosable lung condition/disorder, to include COPD and asbestosis, and addressing whether it is at least as likely as not that such lung condition(s) is/are related to/caused by, or AGGRAVATED (worsened beyond normal progression) by any incident of his military service.

As part of the examiner/opinion, the examiner must discuss the whether the any of the diagnosed lung conditions determined by the examiner are related to the claimed exposure to asbestos during service, or the fact that the Veteran was exposed to secondhand smoke during his service aboard ships. Any opinion provided must be accompanied by a complete rationale and explanation.  

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so. The examiner should also consider all lay evidence either located in the file or reported by the Veteran. 

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. Finally, with regards to the Veteran's TDIU claim, the AOJ should obtain a social and industrial survey with regards to the effects of the Veteran's service-connected disabilities and his employability. The social worker must be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed.

5. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


